Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 26 January 2022.
ALLOWABLE SUJBECT MATTER
Claim 8-11,21-23  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
REJECTIONS NOT BASED ON PRIOR ART
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-13,15-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites ‘of command signals corresponding to the operation’ it is unclear what ‘of command signals’ refers to—it appears the claim was intended to recite ‘command signals corresponding to the operation.’ Clarification is respectfully requested. 

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-20,24-26  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  Nishihara (US PG PUB No. 2007/0028035)
As per claim 18, a method, comprising:
in response to a command to execute an operation to write data in, or erase data in, a memory, storing data in a data register that is representative of the operation to be executed ([0063]: “stores progress information of the restoration processing in 
a register or a memory inside the computer system”); performing the operation (see [0138]); and
in response to an interruption which occurs during performing of the operation which causes a reset of the memory (see [0230]); restarting the memory (see e.g., FIG 9: TURN ON POWER); reading the data that is representative of the operation to be executed from the register to confirm that the operation was not completed (see [0052]); repeating performing of the operation (see [0138]); and following completion of performing the operation, erasing the data from data register (see [0063]).
[The progress information is necessarily updated to reflect the operation is completed.] 
As per claim 19, the method according to claim 18, further comprising, 
before the repeating performing the operation, completely erasing a memory page subsequently configured to be modified by performing the operation (see [0133]).
As per claim 20, the method according to claim 18, 
wherein the data that is representative of the operation includes an operation code that identifies the operation to be performed in the memory (see [0139]: “flag”).
As per claim 24, the method according to claim 18, 
wherein the memory is a flash memory (see [0169]).
As per claim 25, the method according to claim 18, 
further comprising causing a hardware circuit coupled to the memory to continue to impose command signals corresponding to the operation on connecting pads of the memory in response to said reset (see e.g., FIG 1: 4).
As per claim 26, a finite state machine configured to implement the method according to claim 18 (see e.g., FIG 20)
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7,12-13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishihara (US PG PUB No. 2007/0028035) in view of Fukuda (US PG PUB No. 2007/0192528)
As per claim 1, a method for checking the integrity of a memory, comprising the following steps:
storing data representative of an operation to be executed in the memory (see Nishihara [0063]); 
imposing by a hardware circuit coupled to connecting pads of the memory of command signals corresponding to the operation (see Nishihara FIG 1: 4 and [0008])
[The command signals are taken as imposed by a hardware circuit to the extent the commands are carried out in response to commands that signal operation thereof.]
executing the operation (see Nishihara [0218]); and 
erasing the data once the execution of the operation is completed (see Nishihara [0226]) and
[The progress information is taken erased once the restoration is completed to the extent the system utilizes the same storage for subsequent operations (see also Nishihara [0231]).] 
and restarting the memory (see e.g., Nishihara [0121])
However, Nishihara does not expressly disclose but in the same field of endeavor Fukuda discloses 
in response to a reset which interrupts execution of the operation before being completed: causing said hardware circuit to maintain imposition of said command signals notwithstanding that the reset has occurred and the operation was interrupted (see Fukuda [0074])
[Fukuda discloses terminating a signal only with a specific RSTENDn for the signal and otherwise maintaining the signal during any intervening interruption or fluctuations.]  
It would have been obvious before the effective filling date of the invention to modify Nishihara to maintain the command signal irrespective of a reset as taught by Fukuda.
The suggestion/motivation for doing so would have been for the benefit of stable operation (see Fukuda [0074]).
Therefore it would have been obvious before the effective filling date of the invention to modify Nishihara as taught by Fukuda for the benefit of stable operation to arrive at the invention as specified in the claims. 
As per claim 2, the method according to claim 1, 
further comprising a step of reading the data before executing another operation in the memory (see Nishihara [0051])
As per claim 3, the method according to claim 1,
 further comprising a step of reading the data after resetting the memory (see Nishihara [0230])
As per claim 4, the method according to claim 1, 
further comprising a step of detecting, as a function of the data, whether an interruption has occurred during the execution of the operation (see Nishihara [0139])
As per claim 5, the method according to claim 4,
 further comprising a step of repeating execution of the operation if an interruption is detected (see Nishihara [0138])
As per claim 6, the method according to claim 5,
 further comprising a step, before the repeating execution of the operation, of completely erasing a memory page subsequently configured to be modified by execution of the operation (see Nishihara [0133]). 
As per claim 7, the method according to claim 1, 
wherein the data include an operation code that is a function of a nature of operation to be executed in the memory (see Nishihara [0138])
As per claim 12, the method according to claim 1, 
wherein the memory is part of a microcontroller including: a processor (see [0171]); and at least two memory chips, wherein each memory chip comprises at least two memory banks (see Nishihara FIG 12: 115, 116 and [0237]).
As per claim 13, the method according to claim 12, 
wherein the data are stored in a register of one of the memory chips (see [0234]).
As per claim 15, the method according to claim 1,
 wherein the memory is a flash memory (see Nishihara [0237]).
As per claim 16, a finite state machine configured to implement the method according to claim 1 (see e.g., Nishihara FIG 8).
As per claim 17, a system, 
comprising at least one memory configured to implement the method according to claim 1 (see Nishihara FIG 12). 

RESPONSE TO ARGUMENT: 
1st ARGUMENT: 
Applicants have reviewed paragraphs 122-127 and find no teaching or suggestion for the claim requirement for “imposing by a hardware circuit coupled to connecting pads of the memory of command signals corresponding to the operation” and “in response to a reset which interrupts execution of the operation before being completed: causing said hardware circuit to maintain imposition of said command signals notwithstanding that the reset has occurred and the operation was interrupted; and restarting the memory.”
The Office notes Fukuda is further relied upon to teach maintain a signal level of a signal and terminating the signal only at the time of a RSTEDNDn signal. 
2nd ARGUMENT: 
The Examiner asserts that the progress information is necessarily updated to reflect that the operation has been completed. Applicants disagree. This assumption by the Examiner has not been adequately supported by citation to a teaching from Nishihara. Any updating of the stored “progress information” does not mean that an erase is performed following completion of the memory operation. Rather, such an updating would occur in response to an interruption occurring with a subsequent memory operation.

The term erase is taken broadly to encompass where the relevant information is no longer active once the operation has been carried out. Paragraph [0063] states the progress information is saved to a register or memory if the operation is interrupted—suggesting the progress information is not indefinitely maintained and has to be retrieved on an interruption because it is lost. Since the claim does not further specify the erase is performed in response to completion and only specifies ‘following’ the claim is broader than argued and would nevertheless be met by [0063] which states the information is further lost during interruptions or restarts following completion of the operation. 
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aarpan Savla can be reached on 5712724140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137